REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Regarding claim 1: There is no teaching or suggestion in the prior art of the claimed combination having a fluid-filled sensor including a plurality of elongated tubes configured to extend from the cavity and through an opposite end of the housing, each tube of the plurality of tubes including a fluid-filled bladder at both ends thereof joined by a fluid channel defined therebetween, each tube of the plurality of tubes configured to contain a fluid therein, wherein when a user’s finger is engaged within the cavity against the fluid-filled bladders at a proximal end of the plurality of tubes and between the pressure contact under the bias of the biasing member, changes in pressure in the fluid-filled bladders at a distal end of the plurality of tubes is correspondingly registered in the fluid-filled bladders at the proximal end of the plurality of tubes providing haptic feedback to the user.
 Regarding claim 13: There is no teaching or suggestion in the prior art of the claimed combination having a fluid-filled sensor including a plurality of elongated tubes configured to extend from the cavity and through an opposite end of the housing, each tube of the plurality of tubes including a resilient fluid-filled bladder at both ends thereof joined by a fluid channel defined therebetween, each tube of the plurality of tubes configured to contain a fluid therein, wherein when the user’s first finger is engaged within the cavity against the resilient fluid-filled bladders at a proximal end of the plurality of tubes and between the pressure contact under the bias of the biasing member, changes in pressure in the resilient fluid-filled bladders at a distal end of the plurality of tubes is correspondingly registered in the resilient fluid-filled bladders at the proximal end of the plurality of tubes providing haptic feedback to the user.
Regarding claim 14, There is no teaching or suggestion in the prior art of the claimed combination having an elongated shaft including a proximal portion configured to extend through one end of the housing and into the cavity and configured to support a sensor pad thereon, the elongated shaft also including a distal portion configured to support a sensor including an array of fluid-filled diaphragms associated therewith, the sensor configured to detect changes in pressure within the fluid-filled diaphragms and communicate the changes in pressure to the sensor pad which, in turn, provides feedback to the user.
Regarding claim 20, There is no teaching or suggestion in the prior art of the claimed combination having an elongated shaft including a proximal portion configured to extend through one end of the housing and into the cavity and configured to support a sensor pad thereon, the elongated shaft also including a distal portion configured to support an array of fluid-filled diaphragms each including a pressure sensor associated therewith, each pressure sensor configured to detect changes in pressure within a respective fluid-filled diaphragm and communicate the changes in pressure to the sensor pad which, in turn, provides feedback to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120174680 			pressure sensor
US 20110178508 			surgical tool with haptic feedback
US 20070096666 			surgical tool
US 20050245910 			surgical tool
US 5029478 				pressure sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656